 
Exhibit 10.2
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into as of
April 27, 2010, by and between Bluefly, Inc., a Delaware corporation (the
“Company”), and Kara Jenny (“Jenny”).


RECITALS


1.             The Company currently employs Jenny pursuant to an Amended and
Restated Employment Agreement dated as of March 19, 2008 (as amended to date,
the “Previous Agreement”).


2.             The parties wish to amend and restate the Previous Agreement in
its entirety pursuant to the terms hereof.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Jenny agree as
follows:


1.             TERM


The Company hereby agrees to employ Jenny as Chief Financial Officer of the
Company, and Jenny hereby agrees to serve in such capacity, for a term ending on
December 31, 2012 (as the same may be earlier terminated pursuant to the terms
of this Agreement, the “Employment Term”), upon the terms and subject to the
conditions contained in this Agreement; provided, however, that if the Company
does not provide Jenny with written notice of its desire not to renew this
Agreement at least 90 days prior to the end of the then current term (including
any one year renewal term that is created as a result of this proviso), this
Agreement shall automatically extend for one year from the end of the then
current term.


2.             DUTIES


During the Employment Term, Jenny shall serve as Chief Financial Officer of the
Company, and shall be responsible for the duties attendant to such office and
such other managerial duties and responsibilities with the Company consistent
with such office as may be reasonably assigned to her from time to time.


The principal location of Jenny’s employment shall be in the New York City
vicinity (i.e., within a 20 mile radius), although Jenny understands and agrees
that she will be required to travel from time to time for business
reasons.  Jenny shall diligently and faithfully perform her obligations under
the Agreement and shall devote her full professional and business time to the
performance of her duties as Chief Financial Officer of the Company during the
Employment Term.



--------------------------------------------------------------------------------




3.             BASE SALARY


For services rendered by Jenny to the Company during the Employment Term, the
Company shall, effective as of January 1, 2010, pay her a base salary of
$300,000 per year, payable in accordance with the standard payroll practices of
the Company, subject to annual increases in the sole discretion of the
Compensation Committee of the Company's Board of Directors (the “Compensation
Committee”), taking into account the financial and operating performance of the
Company's business and divisions and a qualitative assessment of Jenny’s
performance during such year.


4.             BONUS; VESTING OF OPTIONS UPON CHANGE OF CONTROL


a.             During the Employment Term, Jenny shall be eligible to receive a
bonus set by the Compensation Committee in its sole discretion and based on such
factors as it deems appropriate.  All bonuses shall be paid in accordance with
the Company’s standard payroll practices, net of any applicable withholding.  No
bonus will be payable under this section unless Jenny is employed on December
31st of the fiscal year to which such bonus relates.  Any bonus payable under
this section, shall be paid no later than March 15th of the fiscal year
following the fiscal year to which such bonus relates.


b.        In the event that a Change of Control (as defined below) occurs during
the term of this Agreement, one half of any unvested stock options granted to
Jenny which are outstanding as of the date of that Change of Control and have
not yet vested (“Unvested Options”) shall be deemed to be fully vested as of
that date.  Subject to paragraph 7(c), the remaining one half of the Unvested
Options shall vest on the earliest to occur of (x) the scheduled vesting date
and (y) twelve (12) months from the date of such Change of Control, subject, in
each case, to Jenny’s continued employment with the Company on such dates.


c.             For purposes of this Agreement, “Change of Control” shall be
deemed to occur upon:
 
(1)            the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent
(50%) or more (on a fully diluted basis) of either (A) the then outstanding
shares of common stock of the Company, taking into account as outstanding for
this purpose such common stock issuable upon the exercise of options or
warrants, the conversion of convertible stock or debt, and the exercise of any
similar right to acquire such common stock (the “Outstanding Company Common
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election
 
2

--------------------------------------------------------------------------------


 
of directors (the “Outstanding Company Voting Securities”); provided, however,
that for purposes of this Agreement, the following acquisitions shall not
constitute a Change of Control:  (I) any acquisition by the Company or any
“Affiliate” (as defined below), (II) any acquisition by any employee benefit
plan sponsored or maintained by the Company or any Affiliate, (III) any
acquisition by Quantum Industrial Partners LDC, Soros Fund Management LLC,
and/or SFM Domestic Investments LLC and/or any of their affiliates
(collectively, “Soros”), (IV) any acquisition by Rho Ventures VI, L.P. and/or
any of its affiliates (collectively, “Rho”)or (V) any acquisition which complies
with clauses (A), (B) and (C) of sub-paragraph (a)(5) hereof ;
 
(2)           Individuals who, on the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;
 
(3)           the dissolution or liquidation of the Company;
 
(4)           the sale of all or substantially all of the business or assets of
the Company; or
 
(5)           the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination:  (A) more
than fifty percent (50%) of the total voting power of (x) the corporation
resulting from such Business Combination (the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the directors of the Surviving Corporation (the “Parent
Corporation”), is represented by the Outstanding Company Voting Securities that
were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which the Outstanding Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of the Company’s Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no Person (other than Soros,
Rho or any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation), is or becomes the beneficial owner,
directly or indirectly, of thirty percent (30% ) or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there
 
3

--------------------------------------------------------------------------------


 
is no Parent Corporation, the Surviving Corporation) following the consummation
of the Business Combination were Board members at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination.
 
d.             For purposes of this Agreement, the term “Affiliate” shall mean
any entity that directly or indirectly is controlled by, controls or is under
common control with the Company.


5.              EXPENSE REIMBURSEMENT AND PERQUISITES


a.             During the Term of this Agreement, Jenny shall be entitled to
reimbursement of all reasonable and actual out-of­-pocket expenses incurred by
her in the performance of her services to the Company consistent with corporate
policies, if any, provided that the expenses are properly accounted for.  In the
event that any such reimbursement is taxable to Jenny, such reimbursement shall
be made as soon practical upon Jenny’s submission of a request to be reimbursed,
but in all events such reimbursement will be made prior to the end of the
calendar year next following the calendar year in which the applicable expense
was incurred.


b.             During each calendar year of the Employment Term, Jenny shall be
entitled to reasonable vacation with full pay in accordance with the Company’s
then-current vacation policies; provided, however, that Jenny shall schedule
such vacations at times convenient to the Company.


c.             During the term of this Agreement, the Company shall provide an
annual allowance of ten thousand dollars ($10,000) for the purchase of term life
insurance by the Company for the benefit of Jenny (which shall be in lieu of any
other life insurance benefit) and the purchase of a supplemental disability
insurance policy.  Jenny shall be entitled to participate in all health
insurance, dental insurance, long-term disability insurance and other employee
benefit plans instituted by the Company from time to time on the same terms and
conditions as other similarly situated employees of the Company, to the extent
permitted by law.


6.              NON-COMPETITION; NON-SOLICITATION


a.             In consideration of the offer of employment, severance benefits
and Options to be granted to Jenny hereunder, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
during the Non-Competition Term, Jenny shall not, without the prior written
consent of the Company, anywhere in the world, directly or indirectly, (i) enter
into the employ of or render any services to any Competitive Business; (ii)
engage in any Competitive Business for her own account; (iii) become associated
with or interested in any Competitive Business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee,
consultant, advisor or in any other relationship or capacity; (iv) employ or
retain, or have or cause any other person or entity to employ or retain, any
person who was employed or retained by the Company while Jenny was
 
4

--------------------------------------------------------------------------------


 
employed by the Company; or (v) solicit, interfere with, or endeavor to entice
away from the Company, for the benefit of a Competitive Business, any of its
customers or other persons with whom the Company has a contractual
relationship.  For purposes of this Agreement, a “Competitive Business” shall
mean any person, corporation, partnership, firm or other entity which sells or
has plans to sell ten (10) or more brands of luxury or high-end designer apparel
and/or fashion accessories at prices that are consistently discounted to
manufacturer’s suggested retail prices.   However, nothing in this Agreement
shall preclude Jenny from investing her personal assets in the securities of any
corporation or other business entity which is engaged in a Competitive Business
if such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in her
beneficially owning, at any time, more than three percent (3%) of the
publicly-traded equity securities of such Competitive Business.  For purposes of
this agreement, the “Non-Competition Term” shall mean a period beginning upon
the commencement of the Employment Term and ending on the two (2) year
anniversary of the end of the Employment Term.


b.             Jenny and the Company agree that the covenants of non-competition
and non-solicitation contained in this paragraph 6 are reasonable covenants
under the circumstances, and further agree that if, in the opinion of any court
of competent jurisdiction, such covenants are not reasonable in any respect,
such court shall have the right, power and authority to excise or modify such
provision or provisions of these covenants as to the court shall appear not
reasonable and to enforce the remainder of these covenants as so amended.  Jenny
agrees that any breach of the covenants contained in this paragraph 6 would
irreparably injure the Company.  Accordingly, Jenny agrees that the Company, in
addition to pursuing any other remedies it may have in law or in equity, may
obtain an injunction against Jenny from any court having jurisdiction over the
matter, restraining any further violation of this paragraph 6.


7.              TERMINATION


a.             This Agreement, the employment of Jenny, and Jenny’s position as
Chief Financial Officer of the Company shall terminate upon the first to occur
of:


(i)
her death;



 
(ii)
her "permanent disability," due to injury or sickness for a continuous period of
four (4) months, or a total of eight months in a twenty-four month period
(vacation time excluded), during which time Jenny is unable perform her ordinary
and regular duties, provided that the Company shall give Jenny thirty (30) days’
written notice prior to any such termination;



 
(iii)
a ‘Constructive Termination’ by the Company during the Employment Term, which,
for purposes of this Agreement shall be deemed to have occurred upon (A) the
removal of Jenny without her consent from her

 
5

--------------------------------------------------------------------------------


 
position as Chief Financial Officer of the Company, or (B) the material breach
by the Company of this Agreement; provided, however, that a Constructive
Termination shall not be deemed to have occurred unless: (1) Jenny gives the
Company notice within ninety (90) days after an event or occurrence which Jenny
believes constitutes a Constructive Termination, specifying the event or
occurrence which Jenny believes constitutes a Constructive Termination; and (2)
the Company fails to cure such act or failure to act within thirty (30) days
after receipt of such notice;
 
 
(iv)
the termination of this Agreement at any time without cause by the Company;



 
(v)
the termination of this Agreement for cause, which, for purposes of this
Agreement, shall mean that (1) Jenny has been convicted of a felony or any
serious crime involving moral turpitude, or engaged in materially fraudulent or
materially dishonest actions in connection with the performance of her duties
hereunder, or (2) Jenny has willfully and materially failed to perform her
duties hereunder, provided that the Company shall provide Jenny with at least
ten (10) business days’ prior written notice of any such failure to perform and
an opportunity to cure such failure, to the extent curable or (3) Jenny has
willfully or negligently breached the terms and provisions of this Agreement in
any material respect, provided that the Company shall provide Jenny with at
least ten (10) business days’ prior written notice of any such breach and an
opportunity to cure such breach, to the extent curable or (4) Jenny has failed
to comply in any material respect with the Company's policies of conduct that
have been communicated to her, including with respect to trading in securities,
provided that the Company shall provide Jenny with at least ten (10) business
days’ prior written notice of any such failure to comply and an opportunity to
cure such failure, to the extent curable; or



 
(vi)
the termination of this Agreement by Jenny, which shall occur on not less than
thirty (30) days prior written notice from Jenny.



b.             In the event that this Agreement is terminated during the
Employment Term pursuant to paragraphs 7(a)(i), 7(a)(ii), 7(a)(v) or 7(a)(vi),
the Company shall pay Jenny her base salary only through the date of
termination.  In the event that this Agreement is terminated during the
Employment Term pursuant to paragraphs 7(a)(iii) or 7(a)(iv), the Company shall
pay Jenny, in lieu of all salary, compensation payments and perquisites set
forth in paragraphs 3, 4 and 5 (including bonus payments and unvested option
grants, but excluding vested option grants) and contingent upon her continued
performance of her obligations under Section 6, severance payments (the
"Severance Payments") as follows:
 
6

--------------------------------------------------------------------------------


 
(i)  the then-current base salary for a period of one hundred and eighty (180)
days, commencing on the 60th day after the date of termination; and


(ii)  the Company shall maintain in effect, or reimburse Jenny for the cost of
maintaining, the medical and dental insurance and hospitalization plans of the
Company, as well as any Company sponsored life insurance policy in which Jenny
participates as of the date of such termination, for a period of one year from
the date of termination.


The Severance Payments shall be payable in periodic installments in accordance
with the Company's standard payroll practices and will be subject to any
applicable withholding, and shall be conditioned upon Jenny executing a full
release of any claims against the Company, in a form reasonably satisfactory to
the Company within 60 days of such termination, as well as her continued
compliance with the terms of this Agreement.


c.             Notwithstanding anything herein to the contrary, if any payments
due under this Agreement would subject Jenny to any tax imposed under Section
409A of the Code if such payments were made at the time otherwise provided
herein, then the payments that cause such taxation shall be payable in a single
lump sum on the first day which is at least six (6) months after the date of
Jenny’s “separation from service” as set forth in Code Section 409A(2)(A)(i) and
the official guidance issued thereunder.


8.             CONFIDENTIALITY


a.             Jenny recognizes that the services to be performed by her are
special, unique and extraordinary in that, by reason of her employment under
this Agreement, she may acquire or has acquired confidential information and
trade secrets concerning the operation of the Company, its  predecessors, and/or
its affiliates, the use or disclosure of which could cause the Company, or its
affiliates substantial loss and damages which could not be readily calculated
and for which no  remedy at law would be adequate.  Accordingly, Jenny covenants
and agrees with the Company that she will not at any time during the Term of
this Agreement or thereafter, except in the performance of her obligations to
the Company or with the prior written consent of the Board of Directors or as
otherwise required by court order, subpoena or other government process,
directly or indirectly, disclose any secret or confidential information that she
may learn or has learned by reason of his association with the Company.  If
Jenny shall be required to make such disclosure pursuant to court order,
subpoena or other government process, she shall notify the Company of the same,
by personal delivery or electronic means, confirmed by mail, within twenty-four
(24) hours of learning of such court order, subpoena or other government process
and, at the Company's expense (such expenses to be advanced by the Company as
reasonably required by Jenny), shall (i) take all necessary and lawful steps
reasonably required by the Company to defend against the enforcement of such
subpoena, court order or government
 
7

--------------------------------------------------------------------------------


 
process, and (ii) permit the Company to intervene and participate with counsel
of its choice in any proceeding relating to the enforcement thereof.   The term
"confidential information" includes, without limitation, information not in the
public domain and not previously disclosed to the public or to the trade by the
Company's management with respect to the Company's or its affiliates' facilities
and methods, trade secrets and other intellectual property, designs, manuals,
confidential reports, supplier names and pricing, customer names and prices
paid, financial information or business plans.


Notwithstanding the preceding paragraph, “confidential information” shall not
include any information which


(i) 
was publicly known and made generally available in the public domain prior to
the time of disclosure by the Company to Jenny;

 
 
(ii)
becomes publicly known and made generally available after disclosure by the
Company to Jenny through no action of Jenny; or



 
(iii)
was known to Jenny prior to its disclosure by the Company or is obtained by
Jenny from a third party without a breach of such third party’s obligations of
confidentiality.



b.             Jenny confirms that all confidential information is and shall
remain the exclusive property of the Company.  All memoranda, notes, reports,
software, sketches, photographs, drawings, plans, business records, papers or
other documents or computer-stored or disk-stored information kept or made by
Jenny relating to the business of the Company shall be and will remain the sole
and exclusive property of the Company and all such materials containing
confidential information shall be promptly delivered and returned to the Company
immediately upon the termination of his employment with the Company.


c.             Jenny shall make full and prompt disclosure to the Company of all
inventions, improvements, ideas, concepts, discoveries, methods, developments,
software and works of authorship, whether or not copyrightable, trademarkable or
licensable, which are created, made, conceived or reduced to practice by Jenny
while performing her services hereunder to the Company, whether or not during
normal working hours or on the premises of the Company and which relate in any
manner to the business of the Company (all of which are collectively referred to
in this Agreement as "Developments").  All Developments shall be the sole
property of the Company, and Jenny hereby assigns to the Company, without
further compensation, all of her rights, title and interests in and to the
Developments and any and all related patents, patent applications, copyrights,
copyright applications, trademarks and trade names in the United States and
elsewhere.
 
8

--------------------------------------------------------------------------------


 
d.            At the Company’s expense, Jenny shall assist the Company in
obtaining, maintaining and enforcing patent, copyright and other forms of legal
protection for intellectual property in any country. Upon the request of the
Company and at its expense, Jenny shall sign all applications, assignments,
instruments and papers and perform all acts necessary or desired by the Company
in order to protect its rights and interests in any Developments.


e.             Jenny agrees that any breach of this paragraph 8 will cause
irreparable damage to the Company and that, in the event of such breach, the
Company will have, in addition to any and all remedies of law, including rights
which the Company may have to damages, the right to equitable relief including,
as appropriate, all injunctive relief or specific performance or other equitable
relief.  Jenny understands and agrees that the rights and obligations set forth
in paragraph 8 shall survive the termination or expiration of this Agreement.


9.             REPRESENTATIONS AND WARRANTIES


a.             Jenny represents and warrants to the Company that she was advised
to consult with an attorney of Jenny's own choosing concerning this Agreement.


b.             Jenny represents and warrants to the Company that, to the best of
her knowledge, the execution, delivery and performance of this Agreement by
Jenny complies with all laws applicable to Jenny or to which her properties are
subject and does not violate, breach or conflict with any agreement by which she
or her assets are bound or affected.


10.           GOVERNING LAW


This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the internal laws of the State of New York,
without giving effect to its conflict of law provisions.  Any dispute arising
hereunder shall be subject to the exclusive jurisdiction of the federal and
State courts located in New York, New York, and each of the parties hereto
hereby irrevocably submits to such jurisdiction and waives any objection to such
venue.


11.           ENTIRE AGREEMENT


This Agreement contains all of the understandings between Jenny and the Company
pertaining to Jenny’s employment with the Company, and it supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
between them, including (without limitation) the Previous Agreement.


11.           AMENDMENT OR MODIFICATION; WAIVER


No provision of this Agreement may be amended or modified unless such amendment
or
 
9

--------------------------------------------------------------------------------


 
modification is agreed to in writing, signed by Jenny and by an officer of the
Company duly authorized to do so.  Except as otherwise specifically provided in
this Agreement, no waiver by either party of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same or any prior or subsequent time.


12.           NOTICES


Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight delivery or certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently designate by like notice:


If to the Company, to:


Bluefly, Inc.
42 West 39th Street
New York, NY 10018
Attn: Chief Executive Officer




If to Jenny, to:


at the address then on file in the Company’s payroll system


Any such notice shall be deemed given upon receipt.


13.           SEVERABILITY


In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.


14.           TITLES


Titles of the paragraphs of this Agreement are intended solely for convenience
of reference and no provision of this Agreement is to be construed by reference
to the title of any paragraphs.


15.           COUNTERPARTS
 
10

--------------------------------------------------------------------------------


 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.


11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 

 
BLUEFLY, INC.
           
By:
/ s / Melissa Payner
     
Melissa Payner
Chief Executive Officer
                            EMPLOYEE            
/ s / Kara Jenny
    Kara Jenny  

 
12

--------------------------------------------------------------------------------


 